DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.

Response to Amendment
The Amendment filed on 9/8/2022 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the final Office Action mailed 6/13/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,036,001, hereinafter Gork in view of United States Application Publication No. 2011/0085746, hereinafter Wong and United States Application Publication No. 2002/0083998, hereinafter Overbeck.
Regarding claim 1, Gork teaches a transfer mechanism (figure 1) for transferring a fluid processing reservoir from a support so that the volume of liquids in the reservoir can be estimated in use (intended use MPEP § 2114 (II)), the mechanism comprising: a weighing member (item 18); and a front carriage (item 4) moveable by an actuator in a forward direction toward the reservoir and pulling the front carriage in a rearward direction away from the reservoir (intended use MPEP § 2114 (II) and is taught in column 3, lines 35-55, the front carriage collecting the entire reservoir in the forward direction (intended use MPEP § 2114 (II) and is taught in column 3, lines 35-55 and column 6, lines 17-36).
Gork fails to teach the weighing member comprising a hook.
Wong teaches a feed bag container which has holes in the feed bag so that the feed bag can be hung (Wong, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the weighing member comprise a hook so that a bag can be hung on the hooks (Wong, paragraph [0022]). Furthermore, the front carriage would be capable of hanging the entire reservoir on the hook of the weighing member as a result of moving in the rearward direction as because when the front carriage moves in a rearward direction, the front carriage would be leaving the reservoir on the hook, thereby hanging the entire reservoir on the hook.
Gork and Wong are silent with regards to specific mechanism which powers the actuator, therefore, it would have been necessary and thus obvious to look to the prior art for conventional actuators. Overbeck provides this conventional teaching showing that it is known in the art to use a lead screw as an actuator (Overbeck, paragraph [0233]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the actuator from a lead screw motivated by the expectation of successfully practicing the invention of Overbeck. The lead screw as added by Overbeck would be connected a part of the front carriage in order to move the carriage and this part is considered to be the extension.
Regarding claim 2, Gork teaches wherein a single actuator is employed for said forward and rearward movements and said collecting and said hanging operations (column 3, lines 35-55).
Regarding claim 3, Gork teaches wherein said front carriage is driven by a rear carriage, in turn driven by a powered the actuator (column 3, lines 35-55).
Regarding claim 7, modified Gork teaches wherein said front carriage (item 4) is driven by a rear carriage (item 3), in turn driven by the actuator having a lead screw (see supra).
Regarding claim 11, modified Gork teaches wherein the weighing member comprises a load cell (item 18) configured to be attached to the load hook (see supra)

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gork, Wong and Overbeck as applied to claim 3 above, and further in view of United States Application Publication No. 2015/0160250, hereinafter Bucher.
Regarding claim 4, Gork teaches a gripper mechanism (items 5 and 8).
Gork fails to teach wherein in the forward pushing direction, the extension acting on a sprung latch mounted to the front carriage having a spring force which is not overcome by said pushing, in a collecting operation the extension overcoming the spring force of the latch to engage the latch with the reservoir for said collecting operation, and in the hanging operation the extension acting to pull the front carriage rearwards and acting to withdrawing the latch from the reservoir to hang the reservoir on the hook with no contact between the reservoir and the latch.
Bucher teaches a device for gripping vessels and a translating mechanism and/or rotating mechanism as to move the gripper to a first stop position, opening the gripper by pushing the gripper against a first reference element for taking a vessel up, reclosing the gripper by translating the gripper away from the first reference element so as to grip a vessel, moving the gripper to a second stop position and opening the gripper by pushing the gripper against a second reference element for releasing the vessel (Bucher, paragraph [0041]) as this method for opening and closing of the gripper provides an easy, robust and cost-effective manufacturing of the device (Bucher, paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an extension acting on a sprung latch to open a gripper structure when the structure is moved forwards and close the gripper structure when the structure is moved rearwards because it provides an easy, robust and cost-effective manufacturing of the device (Bucher, paragraph [0030]).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Gork and Bucher and the apparatus of modified Gork is capable of returning the reservoir from the hook to the support, returning the latch into engagement with the reservoir, pushing the extension forwards. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Gork (see MPEP §2114).

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 9/8/2022, with respect to the rejection(s) of claim(s) 1-3 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gork, Wong and Overbeck.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796